Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of U.S. Patent No. 10318912. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both based on the concept of establishing network/electronic communication with customer devices in a geolocation and while at that location, receiving data from those devices regarding service requests at those device locations.  Additional features presented in depending claims also appear in both the instant application and Patent No. 10318912.  The instant application represents a broader version of the invention claimed in Patent No. 10318912.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of U.S. Patent No. 10546263. Although the claims at they are both based on the concept of establishing network/electronic communication with customer devices in a geolocation and while at that location, receiving data from those devices regarding service requests at those device locations. Additional features presented in depending claims also appear in both the instant application and Patent No. 10546263. The instant application represents a broader version of the invention claimed in Patent No. 10546263.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1 and 20) and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 11, and 20 recite reeving customer service requests from nearby customers while at a location.  The limitations of detecting geolocations, establishing and sending communications, and receiving data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial interactions in the form of requesting and providing services between customers and service providers (such as sales activities or behaviors; business relations). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of commercial interactions which represents the abstract idea of certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using multiple computing devices and/or processors to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a computer memory with executable instructions to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
- Using a device with global positioning services to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, analyzing, and outputting data).
– Using a computer network (including network address use) to perform the various data transmission, data receiving, and location tracking steps. The computer network used in these steps is recited at a high-level of generality and is used in a generic manner (see MPEP 2106.05(d)(II)), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2 and 12 recite further elements related to the displaying of information related to the steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2 and 12 are ineligible.
Claims 3, 4, 13, and 14 recite further elements related to the use of a device (inputting of data and/or where a device can be used).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 3, 4, 13, and 14 are ineligible.
Claims 5, 6, 8, 15, 16, and 18 recite further elements related to the communication establishment and network communication steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 5, 6, 8, 15, 16, and 18 are ineligible.
Claims 7, 9, 17, and 19 recite further elements related to the analyzing and identifying of data steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to 
Claim 10 recites elements similar to those recited in Claims 1, 11, and 20.  Therefore Claim 10 is subject to the same analysis, rationale, and rejections provided above for Claims 1, 11, and 20 and ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7, 9-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (Pub. No. US 2003/0146854 A1) in view of Glasser et al. (Pub. No. US 2004/0142685 A1).
In regards to Claims 1, 11, and 20, Jones discloses:
A method/apparatus for determining whether a service provider needs to make a schedule pickup of an item at a customer location comprising: 
in response to global positioning system (GPS) of a mobile acquisition device detecting a geolocation corresponding to a customer location, ( [0112], “…e location of the delivery vehicle 19 by the GPS…the location information in view of the planned route or stop sequence data (derived from…mapping technologies)… compares the delivery vehicle current location with the planned route location derived from the logistics of current mapping and route planning technology (FIG. 10) for determining time and/or distance away from a user stop.”, shows the use of GPS for detecting the geolocation of a customer address)
establishing communication with customer computing devices associated with the geolocation, the communication established by sending electronic communication signals to network addresses associated with the customer computing devices; ([0021]; [0022], customer computing devices at the customer locations (see also [0091]; [0092], ‘…The BSCU…may also reside in a user home or business as a stand alone operational system, via software operating on a user computer and receiving vehicle location information from VCU/s through a modem and/or network link.”) can communicate with VCUs (service provider computers))
“…requests for package pickups are processed in the BSCU 14 and sent to the appropriate vehicle VCU…”, the BSCU residing in a customer location (see [0191]; [0912]), communicating with a customer device when in an area of the customers address ([0054]-[0059], perimeters can be formed around a location for sending communicating with a device at an address when a vehicle device is within the perimeter/vicinity), including two-way communication ([0031], shows two-way communication between VCU and BSCU, i.e. both vehicle to customer and customer to vehicle communications).
Jones does not explicitly disclose that the additional nearby pick-up requests are communicated to the service provider’s mobile acquisition device while at the customer location, however, Glasser teaches: 
autonomously receiving, via the mobile acquisition device while the mobile acquisition device is at the customer location, data from at least one of the customer computing devices indicating that an item is to be picked up at an additional address at the customer location. (Abstract; Fig. 1-Fig. 5; [0020]; [0030], shows delivery personnel able to determine data from multiple network identifiers at a single location, devices able to communicate within a vicinity would be able to communicate at the location, since a device location would be within the vicinity of that device’s location, in regards to Claim 20, the requests are at least partially based on inventory levels, so the service provider would know from the received data that no service is needed at particular location/machine (for example, in a situation where the inventory was full, it would be understood that  the data received could include such status/inventory information))

Although Glasser is specifically directed to vending machine, the method/system for polling additional addresses while at a specific location would be performed in the same manner regardless of the type of request being made or the type of service being delivered.  The features of Glasser could be performed in conjunction with the package pick-up/delivery requests of Jones without significantly altering the processes of without invention.
In regards to Claims 2 and 12, Jones discloses:
causing a display on the mobile acquisition device of a plurality of location identifiers, wherein each location identifier (a) identifies the customer location and (b) is associated with one of the network addresses that correspond respectively to the customer computing devices at the customer location. ([0131], “An identification number associated with the person's street address processes the request from the person's computer.”, Fig. 14, shows a display for multiple addresses with associated identifiers; see also [0114]; [0148])
In regards to Claims 3 and 13, Jones discloses:
receiving a user input selecting the customer location. ([0158], “…a list of the local area deliveries is displayed and the driver is prompted to select the next stop…”
In regards to Claims 4 and 14, Jones discloses:
wherein the mobile acquisition device is usable by an agent proximate to the customer location and at the customer location. (as described above in the parent claims, the functioning of the service providers device when inside a perimeter demonstrates the use of the device when proximate to an address, and the use of the device when a delivery is made demonstrates use while at the location (see at least [0054]-[0059]; [0085]; [0158]))
In regards to Claims 5 and 15, Jones discloses polling of devices (at least [0085]), and two-way communication between the devices (as described above).  Jones implies that the VCU can communicate with multiple BSCUs in an area, at least when the BSCUs are present at the customer locations, but Jones does not explicitly state that the VCU polls the BSCUs to establish communications.  However, Glasser teaches:
wherein establishing communication with the customer computing devices further comprises polling one or more of the customer computing devices. (Abstract; [0022]; elsewhere throughout the reference)
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system of Jones so as to have included wherein establishing communication with the customer computing devices further comprises polling one or more of the customer computing devices, as taught by Glasser, in order to increase efficiency and reduce costs by reducing the overhead needed to collect the service data (Glasser, Abstract; [0030]).
In regards to Claims 6 and 16, Jones does not explicitly disclose, but Glasser teaches:
“…the first signal soliciting a status response from the vending machine, and receiving a second wireless signal from the transceiver of the vending machine…”)
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system of Jones so as to have included receiving an acknowledgement signal from the one or more the customer computing devices in response to polling the one or more of the computing devices, as taught by Glasser, in order to increase efficiency and reduce costs by reducing the overhead needed to collect the service data (Glasser, Abstract; [0030]).
In regards to Claims 7 and 17, Jones discloses: 
identifying at least a portion of a street address for the customer location associated with the geolocation.  ([0148], in response to a current geolocation (vehicle location information), a database is searched to retrieve customer data, including a delivery/street address)
In regards to Claims 9 and 19, Jones discloses:
identifying, via the mobile acquisition device, at least a portion of a street address for the customer location associated with a location identifier identifying the customer location and which is associated with the network addresses that correspond to the customer computing devices at the customer location. ([0131], “An identification number associated with the person's street address processes the request from the person's computer.”, (see also [0078]; [0126]; [0148])
In regards to Claim 10, Jones/Glasser disclose these limitations.  The limitations of Claim 10 are drawn to the same features and limitations as parent Claims 1, 11, and 20.  Although using slightly different language, all of the elements are disclosed by the combination of Jones/Glasser, as described in the above rejections of Claims 1, 11, and 20.
Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones in view of Glasser in further view of Official Notice.
In regards to Claims 8 and 18, Jones discloses the use of network addresses for communication between devices ([0092]; etc.) Jones/Glasser does explicitly disclose wherein the network address are Media Access Control (MAC) addresses.
However, using Media Access Control (MAC) addresses as network addresses is old and well known to those of ordinary skill in the art, and official notice to that effect is hereby taken.  For example, using MAC addresses in conjunction with network addresses for communication between devices is an established and common protocol that has been available for several decades, including prior to Applicant’s invention.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system of Jones/Glasser so as to have included wherein the network address are Media Access Control (MAC) addresses in order to allow various devices to easily and efficiently communicate by using common and established network communication methods and protocols (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Additional Prior Art not Relied Upon
Patridge (CA 2173166 A1).  “Upon receipt of the message by the carrier, or upon receipt of several messages requesting physical delivery from the same or nearby pick-up addresses, the carrier is alerted and, in accordance with the carrier's schedule and requested mail volume, physically picks up and delivers the physical mail to the address requested in the message or in the physical mail. Carrier route codes, extended zip codes, apartment "key codes," presorting, postage, billing, return receipt and other information may also be included in the message to assist the - carrier with physical delivery. Fax delivery information may also be included in the message.  Thus, in the present disclosure, the customer's non-physical message is somewhat analogous to the physical "red flag" on many rural mailboxes. The message provides the carrier with additional opportunities for physical mail deliveries (such as morning or night deliveries); permits the carrier to vary its pick-up and delivery schedules and routes by time of day and mail volume, and provides the customer with faster and more frequent physical mail pick-up and delivery services.” (see at least page 2, line 36-page 3, line 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/           Examiner, Art Unit 3629                                                                                                                                                                                             March 26, 2022

/ANDREW B WHITAKER/           Primary Examiner, Art Unit 3629